Citation Nr: 1401264	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for right knee patellofemoral syndrome.

2.  Entitlement to a compensable rating for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991, January 1992 to May 1992, October 2001 to August 2002, February 2003 to March 2008, and April 2010 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran's right knee is not manifest by periarticular pathology productive of painful motion or a functional equivalent of flexion limited to 45 degrees.  There is no limitation of extension, instability or subluxation.

2.  The Veteran's left knee is not manifest by periarticular pathology productive of painful motion or a functional equivalent of flexion limited to 45 degrees.  There is no limitation of extension, instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right knee patellofemoral syndrome based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013). 

2.  The criteria for a compensable rating for left knee patellofemoral syndrome based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260. 
3.  The criteria for a separate compensable evaluation based on instability are not met in either knee.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2011, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice of how VA assigns disability ratings and effective dates.  He was notified of applicable rating criteria in the June 2012 Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records.  The Veteran has not identified additional VA or private medical records that need to be obtained in connection with the current claim for increase.  The Veteran was provided a VA examination in May 2011.  The Board acknowledges that the claims folder was unavailable for review.  Nonetheless, the Board finds the examination adequate as it considered the Veteran's reported history and current symptoms and provided findings necessary for rating purposes.  Additional examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  





Analysis

In December 2009, the RO granted service connection for a right knee patellofemoral condition and for a left knee patellofemoral condition.  Each knee was assigned a noncompensable evaluation effective May 5, 2009.

In March 2011, the Veteran submitted a claim for increase.  In February 2012, the RO continued the noncompensable evaluation assigned for each knee.  The Veteran disagreed and perfected this appeal.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  
Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating schedule does not contain a specific code for patellofemoral syndrome and the RO evaluated the Veteran's right and left knee disabilities as analogous to Diagnostic Code 5260, which addresses limitation of flexion.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5260 (2013).  A compensable evaluation is warranted when there is periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  A compensable evaluation is also warranted under the assigned diagnostic code when there is a functional equivalent of limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

The Veteran most recently underwent a VA joints examination in May 2011.  He reported pain with standing from a sitting position and sharp pain with walking down stairs, ladders, or going down hills.  He also reported that the right knee has given way without warning and he is permanently waived from doing any running tests in the Reserves.  He denied any flare-ups or the need for any assistive devices.  He denied any episodes of dislocation or recurrent subluxation although he felt that his patellas were bending outward.  

On physical examination, there were no functional limitations on standing or walking and there were no indications of abnormal weight bearing.  There was no ankylosis.  Examination of the right and left knees showed range of motion from 0 degrees extension to 145 degrees flexion.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Joint motion was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Stability testing was normal in each knee.  X-rays showed unremarkable right and left knees.  Impression was bilateral patellofemoral syndrome, no radiographic evidence of bony changes.  Currently with subjective complaints of pain and mild functional loss or limitations without significant impact on activities of daily living or occupational activities as described.

On review, the criteria for a compensable evaluation are not met for either knee.  Range of motion is shown to be full in both knees without painful motion.  The Board acknowledges the Veteran's subjective complaints of pain and mild functional loss and notes that he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  His reports, however, do not outweigh the objective medical evidence of record and the Board does not find adequate pathology sufficient to warrant a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  Stated differently, the objective findings prepared by a skilled professional are more probative than the lay pleadings in this case.

There is no evidence of compensable limitation of flexion and/or extension in either knee and separate evaluations under Diagnostic Codes 5260 and 5261 are not warranted.

The Board has also considered whether a separate evaluation is warranted under Diagnostic Code 5257.  Under this provision, a 10 percent evaluation is assigned when there is slight impairment of the knee due to recurrent subluxation or lateral instability.  The Veteran has reported symptoms such as giving way and as discussed, he is competent to report same.  See Layno.  Notwithstanding, the May 2011 examination did not show any instability or recurrent subluxation.  Again, the objective findings are found to outweigh the lay evidence of record.  

There is no objective evidence of ankylosis, dislocated cartilage, or malunion of the tibia or fibula and Diagnostic Codes 5256, 5258, or 5262 are not for application.  

The disability picture pertaining to the Veteran's right and left knees has not changed significantly during the appeal period and staged ratings are not warranted.  See Hart.

In reaching this decision, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2013).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as bilateral knee pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Evidence of record suggests that the Veteran is currently gainfully employed.  Therefore, the Board does not find that a claim for a total rating based on individual unemployability (TDIU) is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  









(CONTINUED ON NEXT PAGE)
ORDER

A compensable evaluation for right knee patellofemoral syndrome is denied.

A compensable evaluation for left knee patellofemoral syndrome is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


